Citation Nr: 0637009	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  98-15 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to June 1970 
and from August 1971 to December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in March 1998 and May 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which, respectively, 
granted service connection for PTSD and assigned an initial 
30 percent evaluation, effective September 10, 1997, and, 
denied entitlement to a TDIU rating.  

In regard to the veteran's PTSD initial rating claim, in May 
1999, a Hearing Officer decision granted a temporary total 
rating due to hospitalization for PTSD in excess of 21 days, 
effective from September 10, 1998, and continued the 30 
percent evaluation effective November 1, 1998.  A September 
1999 Hearing Officer decision granted an increased rating for 
the veteran's service-connected PTSD, to 50 percent, 
effective September 10, 1997, and, November 1, 1998.  

Pertinent to both issues on appeal, a June 2005 Board 
decision denied entitlement to an initial rating in excess of 
50 percent for PTSD and entitlement to a TDIU rating.  The 
veteran thereafter appealed the decision to the Court of 
Appeals for Veterans Claims (Court).  In May 2006, the 
veteran and the Secretary of VA jointly moved the Court to 
remand the case to the Board in order for the Board to 
provide adequate reasons and bases for its denial of both 
claims. 

Specifically, the Board has been ordered to adequately 
discuss all the evidence of record, consider staged ratings, 
adequately explain why the evidence from 1997 to 2001 finding 
the veteran unemployable is not probative, and adequately 
explain why the 2002 VA examination report is more probative 
given that the examiner failed to address the prior medical 
findings. 

The Board notes that in January 1999 and February 2000, the 
veteran and his wife provided testimony before a Hearing 
Officer at the RO; transcripts of such hearings have been 
associated with the claims file.  This case was remanded in 
June 2004 to schedule the veteran for his requested personal 
hearing before a Veterans Law Judge at the RO.  However, in a 
July 2004 statement, the veteran withdrew his request for 
such a hearing.  See 38 C.F.R. § 20.704(e) (2006). 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  For the period from September 10, 1997, to January 20, 
1998, the veteran's PTSD, manifested by a depressed affect, 
slightly impaired memory and concentration, visual and 
olfactory flashbacks with a total loss of consciousness of 
the surrounding environment, depression, anxiety, difficulty 
falling and staying asleep, difficulty concentrating, 
hypervigilance, exaggerated startle response, persistent 
reexperiencing via intrusive memories and nightmares, 
persistent avoidance, and increased arousal, renders him 
unable to maintain meaningful relationships and unable to 
sustain gainful employment.  

3.  For the period from January 21, 1998, to September 9, 
1998, the veteran's PTSD is manifested by nightmares, 
flashbacks, poor sleep, hyperstartle response, 
hypervigilance, appropriate impulse control, occasional 
suicidal thoughts, clear speech with slow to normal rate and 
normal volume, quality, and rhythm, sad and depressed mood, 
affect appropriate to content, but somewhat flat, intact 
memory, normal concentration, and good judgment and insight, 
without evidence of hallucinations, delusions, present 
suicidal or homicidal ideation, psychotic thought content or 
process, perceptual distortions, or cognitive deficits, or, 
symptoms otherwise more nearly approximating a 70 or 100 
percent disability rating.  

4.  For the period from September 10, 1998, to September 1, 
1999, the veteran's PTSD, manifested by monthly flashbacks, 
daily intrusive trauma thoughts, trauma-related nightmares, 
avoidance behaviors, emotional numbing, poor sleep, poor 
concentration, difficulty managing anger, chronic feelings of 
guilt, feelings of anxiety and depression, thoughts of 
suicide, hypervigilance, exaggerated startle response, 
considerable memory loss, and diminished efficiency, without 
thoughts of homicide or hallucinations, renders him 
unemployable.

5.  For the period from September 2, 1999, to February 1, 
2000, the veteran's PTSD is manifested by difficulty sleeping 
and nightmares, without evidence of symptoms otherwise more 
nearly approximating a 70 or 100 percent disability rating.

6.  For the period February 2, 2000, to April 2, 2001, the 
veteran's PTSD, manifested by poor impulse control, suicidal 
ideation, near continuous panic, spatial disorientation, 
exaggerated startle reflex, hypervigilance, intrusive 
thoughts, confusion, avoidance, loss of control, decreased 
personal hygiene, flashbacks, nightmares, trouble sleeping, 
trouble with concentration, mood swings, memory problems, 
anxiety, palpitations, shortness of breath, and depression, 
renders him unemployable.

7.  Beginning April 3, 2001, the veteran's PTSD is manifested 
by difficulty sleeping, isolation, short temper, nightmares, 
night sweats, flashbacks, hyperstartle response, logical, 
coherent, and not tangential or circumstantial thought, well-
modulated voice, flat affect, depressed mood, anxiety, good 
judgment, avoidance of people and places, and a decreased 
interest in things, without evidence of hallucinations, 
delusions, psychosis, suicidal or homicidal thoughts, or 
organic brain syndrome, or, symptoms otherwise more nearly 
approximating a 70 or 100 percent disability rating.   

8.  Currently, the veteran is service-connected for PTSD, 
evaluated as 50 percent disabling, and diabetes mellitus, 
evaluated as 20 percent disabling.  

9.  The veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  For the period from September 10, 1997, to January 20, 
1998, the criteria for an initial 100 percent disability 
rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, and 4.130, Diagnostic Code 9411 
(2006).

2.  For the period from January 21, 1998, to September 9, 
1998, the criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, and 4.130, Diagnostic Code 9411 
(2006).

3.  For the period from September 10, 1998, to September 1, 
1999, the criteria for an initial 100 percent disability 
rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, and 4.130, Diagnostic Code 9411 
(2006).

4.  For the period from September 2, 1999, to February 1, 
2000, the criteria for an initial rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, and 4.130, Diagnostic Code 9411 
(2006).

5.  For the period February 2, 2000, to April 2, 2001, the 
criteria for an initial 100 percent disability rating for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, and 4.130, Diagnostic Code 9411 
(2006).

6.  Beginning April 3, 2001, the criteria for an initial 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, and 
4.130, Diagnostic Code 9411 (2006).

7.  The criteria for entitlement to a TDIU rating have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) Inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-121.

In the Board's June 2005 decision, it was determined that VA 
had satisfied the duties to notify and assist.  In this 
regard, the Board found that a July 2004 letter adequately 
advised the veteran of the evidence that VA would attempt to 
obtain and what evidence he was responsible for identifying 
or submitting to VA.  Such also informed him of the evidence 
necessary to substantiate his initial rating and TDIU claims.  
Additionally, the July 2004 letter notified the veteran that 
he should submit any additional evidence, information, and/or 
arguments he had regarding the issues on appeal.  Moreover, 
the Board found that VA had made reasonable efforts to 
identify and obtain relevant records in support of the 
veteran's claims and most recently afforded him VA 
examinations in November 2002 and December 2002.

The parties' Joint Motion for Remand does not address or 
identify any alleged deficiency in VA's duties to notify and 
assist.  Moreover, the motion only requested vacatur of the 
portion of the Board's decision that denied entitlement to an 
initial rating in excess of 50 percent for PTSD and 
entitlement to a TDIU rating.  Additionally, in an August 
2006 communication, the veteran's representative indicated 
that the veteran had been contacted and they had no further 
argument or evidence to submit.  The veteran and his 
representative requested that the Board proceed with the 
adjudication of his appeal and waived the right to have the 
case remanded to the agency of original jurisdiction. 

Therefore, the Board finds that VA notified the veteran of 
the evidence needed to substantiate the claims decided 
herein, explained to him who was responsible for submitting 
such evidence, and obtained and fully developed all evidence 
necessary for an equitable disposition of these claims.  As 
such, there is no prejudice to the veteran as a result of the 
Board proceeding to the merits of his claims.

II.  Relevant Evidence of Record

Records from the St. Louis VA Medical Center show that on 
September 9, 1997, a mental status examination reflected that 
the veteran's appearance was casual and appropriate, his 
hygiene adequate, and his behavior was polite and 
cooperative.  His affect was depressed and his speech was 
coherent, relevant, goal-oriented, and without evidence of 
florid psychosis or acute lethality.  The veteran was alert 
and oriented to person, place, and time.  His memory and 
concentration were slightly impaired.  The veteran's insight 
was adequate and his ability to abstract was preserved.  He 
was given Axis I diagnoses of prolong PTSD, delayed, 
moderate; depressive disorder; dissociative disorder; anxiety 
disorder; and agoraphobic features.  He was assigned a Global 
Assessment of Functioning (GAF) score of 55/60.  It was noted 
that the veteran was imploded with symptoms of PTSD including 
those of persistent reexperiencing, persistent avoidance, and 
increased arousal.  He had been, at times, unable to obtain 
and maintain substantial, meaningful, gainful employment or 
form and maintain meaningful relationships with others who 
are not Vietnam veterans because of the degree of severity of 
the psychoneurotic symptoms.  

An October 1997 letter from the East St. Louis Vet Center, 
from a readjustment-counseling therapist, reflects that that 
the veteran had not achieved stability in any social system 
or career.  He had changed employment numerous times and been 
socially isolated since leaving the military.  The veteran's 
PTSD symptoms included recurrent and intrusive distressing 
memories of his Vietnam experiences, nightmares about the 
military, intense emotional upset when reminded of his 
Vietnam experiences, marked loss of interest in free time 
activities, detachment from others, impairment in range of 
emotions, future plans changed as a result of his Vietnam 
experiences (i.e., cannot hold jobs), difficulty falling and 
staying asleep, difficulty concentrating, hypervigilance, 
exaggerated startle response, and physical reaction when 
faced with reminders of Vietnam.  The therapist noted that 
the veteran's attitude and behavior were so adversely 
affected by his PTSD symptoms that he remained in total 
isolation in his community, having no contact with anyone 
other than his wife, children, and other veterans in group 
counseling and the Vietnam Veterans of America.  The veteran 
was unable to work around people because he had a distorted 
perception of reality.  He had totally incapacitating psycho-
neurotic symptoms that resulted in repudiation of reality 
with almost all daily activities.  Activities such as 
fantasy, confusion, panic, and explosion of aggressive energy 
resulted in profound retreat from mature behavior.  It was 
felt that the veteran was unable to obtain or retain 
employment. 

In November 1997, VA records show that the veteran was having 
problems with combat nightmares, awakening in a cold sweat.  
He also had both visual and olfactory flashbacks with total 
loss of consciousness of surrounding environment, such that 
he believed he was in Vietnam.  The veteran had a decrease in 
concentration, increase in intrusive thoughts, significant 
increase in dissociative episodes, and an increase in 
irritability and irritation.  He also had an increase in 
hypervigilance, paranoid ideation, exaggerated startle 
response, and social isolation, only leaving the house if it 
was absolutely necessary.  The veteran was extremely 
impatient and depressed with an increase in anxiety and 
passive thoughts of dying.  There was no suicidal or 
homicidal ideation.  Mental status examination revealed that 
the veteran's affect was flat.  He had psychomotor 
retardation.  The veteran's speech was fairly nonspontaneous, 
soft, slowed, and increased latency of reply.  His memory and 
concentration was also impaired. Insight and judgment were 
adequate.  The assessment was PTSD, dissociative disorder, 
anxiety disorder, agoraphobia, and depressive disorder have 
all worsened.  It was noted that there was no evidence of 
acute lethality or florid psychosis. 

At a January 21, 1998, VA Social Survey, it was noted that 
the veteran had held several short term jobs since leaving 
the military.  He formerly worked for the Design Trim Company 
for nine years and was laid off for a back disability.  He 
was presently unemployed.  It was noted that the veteran 
continued to feel, hear, and smell the pain of combat in 
Vietnam.  Such were times when even the mention of "in 
country" triggered flashbacks that caused him war anxieties.  

A March 1998 VA examination reflects that the veteran's 
claims file was reviewed.  The veteran indicated that he was 
almost unbearable to live with and believed that his first 
marriage ended because of this.  He admitted that he had been 
violent at times.  The veteran stated that he didn't leave 
the house much and isolated himself because he felt he didn't 
really fit in.  He did not laugh or cry and was emotionally 
flat.  The veteran also complained of nightmares, flashbacks, 
and poor sleep.  His concentration was poor because he 
daydreamed and his mind traveled back to Vietnam.  The 
veteran stated that he was hypervigilant and, when sitting, 
he must have his back to the wall and be facing an exit.  He 
jumped at loud noises and startled easily when surprised. The 
veteran had intense psychological distress at exposure to 
helicopters.  

The veteran had a restricted range of affect in that he did 
not laugh or cry appropriately.  He admitted that, on 
occasions, he became violent and stated that he was easily 
irritated.  The veteran scored 136 on the Mississippi Scale 
for Combat-Related PTSD, which was six points above the mean 
for Vietnam combat veterans with PTSD.  

The veteran denied any suicide attempts, but stated that he 
had thought about suicide in the past.  During a fight with 
another drunk man, he admitted to a homicide attempt, but 
stated that he was fortunate that the man was all right and 
that he no longer wanted to hurt anybody.  It was noted that 
after leaving the Army, the veteran worked as a machinist 
until he had problems with his back.  He held many jobs over 
the years that lasted from six months to a year.  His longest 
job was his last job, which lasted almost ten years.  

Upon mental status examination, the veteran was well-groomed 
and cooperative.  He was dressed in clothes that portrayed 
him as a Vietnam veteran.  His facial expressions were normal 
and his eye contact was direct.  Impulse control was 
appropriate and he spoke clearly with normal rate and rhythm.  
The veteran was articulate and appeared to be of above-
average intelligence.  His voice tone was well-modulated.  
The veteran was alert and oriented times three.  His mood was 
unremarkable and his affect appropriate to content.  There 
were times during the interview when he was obviously 
saddened and upset by what happened in Vietnam.  The veteran 
denied any hallucinations other than flashbacks and no 
delusions were apparent.  He stated that he was not presently 
suicidal or homicidal.  No psychotic thought content or 
process, perceptual distortions, or cognitive deficits were 
noted.  The veteran's memory was intact and concentration and 
calculation were within the normal range during the mini-
mental examination.  His judgment and insight were good.  

The examiner assessed that the veteran had not achieved 
stability in any social system.  His problems with aggression 
had adversely affected his ability to get along with others 
and, to some degree, had affected his ability to maintain a 
consistent work history.  The examiner noted that the veteran 
was apparently able to cope with and suppress his symptoms 
reasonably well, but not without difficulty, when he was 
working doing heavy physical labor at his job.  When he could 
no longer work, his symptoms became so problematic that he 
sought help.  The veteran was probably more socially than 
industrially impaired by his PTSD.  The veteran's inability 
to work may have had more to do with his back injury than his 
PTSD.  The examiner stated that the fact remained that the 
veteran was industrially impaired, but such could not all be 
attributed to his PTSD since he worked steadily for ten  
years for the same company until his back problems surfaced.  
The examiner stated that, without the back problems, the 
veteran had a GAF score of 60, which accounted for 10 percent 
of his industrial impairment and 50 percent of his social 
impairment.  The examiner gave an Axis I diagnosis of PTSD, 
continuous, and assigned a GAF score of 50 for the past year 
and a current GAF score of 60.

Records from SSA reflect that the veteran had a primary 
diagnosis of anxiety-related disorders and a secondary 
diagnosis of disorders of the back (discogenic and 
degenerative).  According to the SSA records, the veteran 
became disabled on June 9, 1997.  An April 1998 record 
reflects that the veteran's diagnosis was consistent with 
PTSD and mild depressive symptoms.  A disability evaluation 
indicated that the veteran had moderate restriction of 
activities of daily living, marked difficulties in 
maintaining social functioning, and marked deficiencies of 
concentration, persistence, or pace resulting in failure to 
complete tasks in a timely manner (in work settings or 
elsewhere).  It was also recorded that, in regard to the 
veteran's anxiety-related disorder, there were no symptoms 
resulting in the complete inability to function independently 
outside the area of one's home.  A mental 
status/psychological examination performed in April 1998 for 
SSA disability determination purposes reflects that, by way 
of history, the veteran had been married twice, the current 
time for twelve years, with four children.  He completed two 
years of college with a major in Industrial Engineering.  The 
veteran last worked in September 1996 as a machinist and 
stopped working because he could not lift more than 25 
pounds.  He currently lived with his wife and two adult sons.  
On a typical day, the veteran would have coffee with his wife 
and see her off to work.  Then, he would watch the news, nap, 
read the paper, or do paperwork, watch television, 
"vegetate," and generally feel like not doing much of 
anything.  The veteran noted that he tried to do the dishes, 
help out with the supper, and help his wife around the house, 
but these activities were limited due to his back pain.  

Mental status examination revealed that the veteran was 
neatly and casually dressed.  His facial expression was 
generally impassive, his posture was within normal range, and 
he sat with his arms crossed for most of the session.  The 
veteran's eye contact was good and he was calm, quiet, and 
cooperative.  His gait was within normal range.  The 
veteran's attitude was pleasant and talkative.  He described 
his feeling today as being "to hell with it."  He noted 
that such was typical for him most days.  The veteran stated 
that before he started taking Prozac, he was antsy, angry, 
and hollering a lot.  Now, he has mellowed out.  The 
veteran's mood was observed to be sad and depressed.  His 
affect was appropriate, but somewhat flat.  He reported sleep 
as being very restless with a lot of ups and downs as he 
would go two to three days without sleeping much at all.  The 
veteran indicated that he was only interested in two things, 
his Vietnam veteran's group and motorcycles.  Guilt was 
judged to be within the average range and his energy was up 
and down a lot.  The veteran's concentration was poor and he 
complained of being very forgetful and losing his thoughts.  
His appetite was normal and his psychomotor was slowed.  The 
veteran's speech was of slow to normal rate, his volume was 
normal, and his quality was normal.  

Regarding the veteran's thought content, he discussed his 
PTSD at length, the multiple triggers that he was learning 
about, and his frequent dreams and memories of his Vietnam 
experience.  He reported that he did not like to be in crowds 
anymore and could never sit any place without his back being 
covered.  The veteran stated that he frequently had 
flashbacks or had different smells remind him of Vietnam.  
The veteran's stream of thought was clear, logical, and goal-
directed, but somewhat slowed, as if he was thinking hard or 
a methodical thinker.  He noted that he had suicidal thoughts 
once or twice a week, but had no plan or intent to harm 
himself.  The examiner gave an Axis I diagnosis of consistent 
with PTSD, mild depressive symptoms, and an Axis III 
diagnosis of chronic back pain. 

The veteran was in a residential PTSD rehabilitation program 
at the Denver VA Medical Center from September 10, 1998, to 
October 16, 1998.  The discharge summary indicates an Axis I 
diagnosis of PTSD, chronic.  The veteran's GAF score at 
admission and at discharge was 37.  It was noted that such 
scores referred to the fact that the veteran had major 
impairments in many areas of his life that include his 
inability to work, his poor community relationships, his 
difficult family relationships, and his mood.  He was felt to 
be severely impaired, both socially and industrially, as the 
result of PTSD.  Symptoms upon admission were monthly 
flashbacks, daily intrusive trauma thoughts, trauma-related 
nightmares, avoidance behaviors, emotional numbing, poor 
sleep, poor concentration, difficulty managing anger, chronic 
feelings of guilt, and feelings of anxiety and depression.  
The veteran had thoughts, but no plans, of suicide.  He 
denied homicidal thoughts as well as hallucinations.  The 
veteran primarily sought treatment for intrusive thoughts and 
distressing dreams related to combat as well as avoidance 
symptoms of PTSD.  It was noted that the veteran had been 
employed as a machinist, carpenter, plumber, tool dresser, 
roughneck on oil rigs, truck driver, and electrician.  He 
stated that his employers and family commented that he had 
some kind of emotional or attitude problem.  

In December 1998, VA received a letter from a friend of the 
veteran's that indicates that the veteran was the Illinois 
State Council Treasurer for Vietnam Veterans of America.  The 
veteran's friend indicated that the veteran had changed 
dramatically in the ability to do his job within the prior 18 
months.  The veteran's efficiency had greatly diminished and 
he had considerable memory loss with the most simple tasks.  
The veteran's friend stated that the veteran was barely 
functional and may need to be replaced in his job.  A 
statement received from the veteran's step-daughter indicates 
that prior to the veteran being on Prozac, he was difficult 
to be around, as he was very mood and would "bark."  After 
starting Prozac, the veteran was still a little moody and 
sometimes hard to talk to, but not as frequently as before. 

At his January 1999 hearing before a Hearing Officer at the 
RO, the veteran indicated that he believed he was entitled to 
a 70 or 100 percent rating for his PTSD.  His representative 
argued that the veteran was unemployable solely as a result 
of his PTSD, as opposed to his back injury.  The veteran 
indicated that he was having trouble on his job prior the 
back condition, to include angry outbursts and arguments.  He 
also stated that he quit working due to a back injury, but as 
a result of his unemployment, his PTSD symptoms grew worse.  
The veteran stated that his back condition was currently 
stable, but he was unable to obtain employment due to his 
PTSD symptomatology, to include flashbacks, depression, 
withdrawal, poor sleep habits, and nightmares.

A May 1999 letter from the East St. Louis Vet Center reflects 
that the veteran attended weekly group counseling at the 
Center.  It was also noted that the veteran was hospitalized 
in the Denver VA Medical Center for PTSD from September 10, 
1998, to October 18, 1998 and was discharged with a diagnosis 
of PTSD, chronic.  The following are a summary of recurrent 
PTSD-related symptoms and psycho-social functioning: monthly 
flashbacks, daily intrusive thoughts of his Vietnam 
experience, trauma-related nightmares, avoidance behaviors, 
emotional numbing, poor sleep, poor concentration, difficulty 
managing anger, chronic feelings of guilt and regret, 
feelings of anxiety, depression, thoughts of suicide, 
hypervigilance, and exaggerated startle response.  It was 
noted that the veteran continued to isolate in his community.  
He was unable to maintain employment and his relationship 
with his wife was strained.  The veteran reported sleepless 
nights that leave him feeling exhausted.  A diagnosis of PTSD 
was noted.  

VA records dated on September 2, 1999, as well as in October 
1999 and November 1999, reflect that the veteran was having 
some trouble at night.  He dreamed often of firefights.  In 
January 2000, the veteran was not doing well.  His combat 
dreams were becoming more vivid.  The veteran was also not 
sleeping well.  

A February 2, 2000, letter from the veteran's treating VA 
physician indicates that the veteran was being treated for 
PTSD and, while he was currently working on his issues, the 
physician anticipated minimal change in the foreseeable 
future.  He further indicated that the veteran was unable to 
sustain gainful employment at the present time.  Records 
attached to such letter reflect that in May 1999, the veteran 
was having a difficult time and had regular nightmares.  
Mental examination reflected nothing grossly unusual.  There 
was no looseness and affect was appropriate to mood that was 
somewhat depressive.  There was no evidence of thought 
disorder and the veteran's intellectual faculties were 
intact.  A GAF score of 30 was assigned, with a GAF score of 
35 within the last year.  

At his February 2000 hearing before a Hearing Officer at the 
RO, the veteran stated that he was unemployable as a result 
of his PTSD symptomatology, to include poor impulse control, 
suicidal ideation, near continuous panic, spatial 
disorientation, and flashbacks.  The veteran indicated that 
he had problems working as his violent episodes would 
interfere with such employment.  He also stated that he was 
estranged from his family and had few friends in the 
community.  It was indicated that the veteran also has PTSD 
symptoms of an exaggerated startled reflex, hypervigilance, 
intrusive thoughts, disassociated flashbacks, confusion about 
where he is, avoidance, a terrible loss of control, and a 
terrible sleep disorder.  The veteran stated that he last 
worked at a design company as a machinist for approximately 
ten years, but stopped working as a result of his PTSD.  The 
veteran's wife also provided testimony relevant to the 
veteran's described PTSD symptomatology, to include lost 
concentration, decreased personal hygiene, and lost sexual 
interest.  She also indicated that the veteran was having 
difficulty at his last job as a result of PSTD, as opposed to 
his back injury.  

A December 2000 letter from Dr. L. indicates that the veteran 
was seen for a psychiatric evaluation.  It was noted that the 
veteran presented an extensive collection of records, to 
include VA and medical documents.  Dr. L. indicated that the 
veteran served two tours of duty in Vietnam and had suffered 
symptoms of PTSD since that time.  It was also noted that in 
1996, the veteran suffered a back condition with dislocated 
discs.  Such increased his PTSD.  The veteran had flashbacks, 
nightmares, trouble sleeping and concentration, mood swings, 
memory problems, and physiological symptoms of anxiety, 
palpitations, shortness of breath, and depression.  He was on 
tranquilizers and anti-depressants.  Dr. L. provided an Axis 
I diagnosis of PTSD, Vietnam Veteran Syndrome, and assigned a 
GAF score of 45.  Dr. L. stated that the veteran had severe, 
significant, and enduring PTSD and was 70 percent disabled, 
unemployable, and unable to assist in any employment 
training. 

A February 2001 letter from Dr. L. reveals that the veteran's 
significant PTSD symptomatology and chronicity had confirmed 
that he was permanently and totally disabled.  The veteran 
was unable to work or seek any type of work rehabilitation.  
It was noted that there was a concern that the veteran's 
orthopedic problems were somehow affecting his PTSD 
diagnosis.  Dr. L. stated that such was incorrect, they can 
only be additive.  Dr. L. continued to state that even if the 
veteran had no other medical or surgical problem, his PTSD 
would prevent him from any type of work or work 
rehabilitation.  This alone would make him 100 percent 
disabled.  Dr. L. indicated that the additive aspects of 
other medical or surgical problems would complicate the 
picture even more.

An April 3, 2001, VA record reflects that the veteran went to 
the inaugural ball in Washington, D.C., and was running for 
the board of Vietnam Veterans of America.  It was noted that 
he was active in that organization.  The veteran had 
anniversary times coming up in the spring and tried to stay 
active as a way of handling his issues.  In September 2001, 
it was noted that the veteran was politically active in 
veterans' issues and had a reunion coming up that he had 
orchestrated.  In November 2001, the veteran was more anxious 
since September 11.  His wife stated that he was at times 
lost in his private world and was less responsive to her.  

A July 2001 VA examination reflects that the veteran's claims 
file was reviewed and the examiner noted pertinent 
information.  The veteran stated that his blood sugar 
generally ranged from about 75 to 122.  He had not been 
hospitalized for ketoacidosis or hypoglycemic reactions.  
Since being diagnosed with diabetes, the veteran indicated 
that he was on a 2000 calorie a day diet and had no activity 
restrictions.  The veteran wore glasses for reading and his 
last eye examination was fine.  He had no vascular or cardiac 
symptoms, nor did the veteran admit to any neurological 
symptoms.  He stated that he was on Glucotrol XL 5 mg that he 
took once a day in the morning.  The veteran saw his primary 
car provider every three months and he did not have any 
symptoms of anal pruritus or loss of strength.

On physical examination, the veteran's blood pressure was 
124/70, his pulse 88, and his respirations 20.  He was 5 feet 
11 inches tall and weighed 307 pounds.  On neurological 
examination, the veteran's gait, stance, and coordination 
were in acceptable range and he had good grip strength 
bilaterally.  The veteran's pupils were equal, round, and 
reactive to light and accommodation bilaterally.  He had good 
peripheral vision.  The veteran's skin was warm, dry, and 
well-hydrated.  There was no redness, edema, or increased 
warmth.  There were no masses, rashes, or nodules on the 
veteran's feet.  Skin integrity was intact.  The veteran was 
diagnosed with type II diabetes mellitus and it was noted 
that he had diabetes-related problems. 

A January 2002 letter from Dr. B. indicates that the veteran 
was being treated for diabetes mellitus type II.  Dr. B. 
stated that the veteran was treated under a comprehensive 
plan of diet, exercise, and home blood sugar monitoring.  In 
addition, he was on Glucotrol XL 5 mg every morning to 
control his condition.

In November 2002, the veteran was provided with a VA 
examination for the purpose of evaluating his service-
connected diabetes mellitus.  The examiner noted that the 
claims file was reviewed.  The veteran reported that, at 
bedtime, he had some vision changes, some night sweats, 
polydipsia, polyphagia, and polyuria.  It was noted that the 
veteran was diagnosed approximately one year previously, at 
age 52, and a blood test done by his physician revealed that 
his blood sugar was about 400.  The veteran's physician put 
him on Glucotrol XL 5 mg qd, which is what the veteran was 
currently on.  The veteran had not had any ketoacidosis or 
hypoglycemic reactions requiring hospitalizations.  He was 
currently on a 2000 calorie American Diabetic Association 
diet.  He did not have any restriction of his activities and 
denied any visual problems.  The veteran saw the eye doctor 
two months previously and was informed that there was no 
diabetes in his eyes.  The veteran denied any cardiac 
symptoms, history of myocardial infarction, or 
cerebrovascular accident.  He reported that he did have 
neuropathy and was recently diagnosed with bilateral lower 
extremity neuropathy as a result of his diabetes.  The 
veteran reported that such was diagnosed as a result of a 
nerve conduction study and he would submit the report at a 
later date.

The veteran was currently taking an oral hypoglycemic, 
Glucotrol XL 5 mg, everyday.  He saw his diabetic care 
provider approximately every three months.  The veteran 
denied any anal pruritus, loss of strength, or any other 
symptoms.  

Constitutionally, he denied any fever or chills.  He did have 
night sweats occasionally.  The veteran's weight had not 
changed in the past year.  There was some weakness and 
fatigue.  He did have nocturia times two.  Psychiatric 
evaluation revealed a history of PTSD, depression, and 
anxiety.  With regard to his endocrine system, he had 
polydipsia and occasional polyphagia.  He currently did not 
have polyuria.  Review of the musculoskeletal system showed 
that the veteran had some joint pain, some stiffness, some 
weakness, and back pain.  He reported that he had 
degenerative joint disease and two herniated discs in his 
back.  The veteran stated  that he occasionally would get 
dizzy if his blood sugar dropped too low.  He did check his 
blood sugar at home, approximately once a day and believed 
that the sugar ran between 130 and 136.

The veteran had been unemployed since September 1996.  He was 
currently on Social Security disability and VA compensation.  
The veteran's exercise was walking one to two miles a day.  
He indicated that he recently went to Silver Dollar City and 
walked "miles and miles."  His hobbies included motorcycle 
fixing and riding.  The veteran was also currently 
maintaining a new property and fixing up the area.

Upon physical examination, the veteran was not using any 
assistive devices such as canes, walkers, etc.  Gait was 
normal without alteration.  Regarding his musculoskeletal 
system, upper and lower extremity strength was equal 
bilaterally, 5/5.  The veteran was able to get on and off the 
examination table without difficulty.  He was able to bend at 
the waist and  touch his hands to the floor.  He was also 
able to heel, toe, and tandem walk.  Straight leg raising was 
negative.  Lumbosacral spine forward flexion was 90 degrees, 
extension was 30 degrees, lateral flexion was 30 degrees 
bilaterally, and rotation was 35 degrees bilaterally.  
Regarding the veteran's feet, he had no peripheral edema.  He 
had positive dorsalis pedis and posterior tibial pulses.  
Deep tendon reflexes, to include patellar, Achilles, 
brachioradialis, triceps, and biceps, were equal bilaterally 
at 2+.  Sensation was tested with a 5.07/10 gm monofilament.  
The veteran was able to discriminate 12/12.  

Hemoglobin Alc was within normal limits and Micral was 
negative.  The diagnosis was noninsulin-dependent diabetes 
mellitus with no restriction of activities.  The veteran was 
considered well controlled on oral hypoglycemic medicine.  
Current protective sensation was intact.  Hemoglobin Alc 
revealed 5.6, which was well-controlled.  Micral revealed no 
nephropathy.  The examiner stated that, from a medical 
standpoint, there was no reason that the veteran would not be 
able to hold down a full-time position either in a 
combination sitting and/or standing position.  The veteran 
had reported that he was able to walk "miles and miles" 
around Silver Dollar City.  He was also able to rake huge 
piles of leaves and had climbed up and down a mountain on his 
property.  Therefore, the examiner opined that the veteran 
would be able to walk around most facilities and work a job 
for a normal tour of duty.  The examiner concluded that the 
veteran's diabetes was by no means disabling to him at that 
point in time.  

At a December 2002 PTSD VA examination, it was noted that the 
examiner reviewed the claims file.  The veteran stated that 
he was very much the same as in 1998 at the last VA 
examination.  He indicated that his mood was a "roller 
coaster," he still had trouble sleeping, even with 
medications, and was isolating himself somewhat more than 
four years ago.  The veteran stated that he was giving up on 
many things and was not re-running for office with the 
Vietnam Veterans of America, but did remain on the Agent 
Orange Committee.  The examiner noted that the veteran's 
activities appeared about the same at the time of the 
examination.  The veteran had not resumed work since 1996.

The veteran stated that his mood remained about the same.  He 
indicated that he was usually mellow, but had a short temper 
at times.  The veteran would "go off verbally," but denied 
any physical fighting.  He stated that most of the time he 
felt "flat," rather than sad.  The veteran denied crying 
spells and stated that it was no better than four years ago.  
He indicated that, although his marriage was stable, he had 
no sexual interest.  The veteran could show affection to his 
wife and family.  

The veteran slept four to five hours in a 24-hour period with 
intermittent waking.  He stated that he would get up, look 
out the windows, go to the bathroom, and then usually 
returned to bed.  He indicated that he continued to have 
nightmares almost nightly and that some are combat-related.  
The veteran believed that the dreams had increased somewhat 
from four years ago and he continued to have night sweats. 
Appetite was described as variable and the veteran stated 
that he needed to force himself to eat.  There was no history 
of hallucinations and no delusional material elicited.  The 
veteran thought of his combat experiences two to six times 
daily.  He stated that he would "just go into a fog" when 
he recalled them.  He had flashbacks to his time in Saigon if 
he was in certain areas of the city, but the those did not 
usually interfere with ongoing activities.  The veteran 
stated that he still startled very easily and such had not 
decreased over the years.  The veteran has a stable marriage 
as well as friends, although he did not see them often except 
for those in the veterans' community.  The veteran indicated 
that he was able to talk about his Vietnam experiences 
without problems.  His current PTSD symptoms started in 1996.  
The veteran's activities included political activities with 
the Vietnam Veterans of America, watching television, and 
working around the house.  The veteran stated that his work 
around the house had decreased and he seemed depressed most 
of the time. 

The veteran stated that he had not worked since 1996.  He 
blamed this in part on PTSD, but also on his back problems.  
He stated that he would like to do something in the 
engineering field, but did not have enough interest to really 
pursue it.  The veteran had been treated in the PTSD Program 
and in the Veterans Clinic one time a week.  He did not see 
much difference in himself now than several years ago, even 
with the treatment.  

Objectively, the veteran was clean and dressed in a blue 
shirt, corduroy slacks, and western boots.  He was oriented 
to time, place, person, and was cognizant of the reason for 
the examination.  He was logical, coherent, and not 
tangential or circumstantial.  The veteran was spontaneous 
and made good eye contact.  There was no dysphasia or 
blocking.  His voice was well-modulated.  The veteran was 
pleasant and cooperative.  He was able to laugh, but really 
had a very little sense of humor.  The veteran's affect was 
generally flat.  There was no tearing.  No hallucinations, 
delusions, psychosis, or organic brain syndrome was present.  
There were no suicidal or homicidal thoughts expressed.  The 
veteran's mood was depressed and there was some anxiety 
present.  There was no startle reaction to ambient noise.  

The veteran appeared of average to high-average intelligence.  
Abstraction ability and judgment were good.  Attention, 
concentration, and recent and remote memory were intact.  He 
was able to subtract backwards by 7s.  The veteran was also 
able to recall 3/3 items after five minutes with an 
intervening task.  He was able to follow a simple chain of 
direction.  The veteran scored a 24 on the Beck Depression 
Inventory, placing him in the moderate to severe range of 
depression on that instrument.  Items endorsed included a 
loss of an ability to cry, feeling sad, loss of interest, and 
difficulty in decision making.  The veteran scored a 125 on 
the Mississippi Combat Stress Scale, which was lower than his 
score four years ago, but still within the range usually 
obtained by Vietnam veterans who have had combat experience 
and had been diagnosed with PTSD.

The examiner summarized that the veteran's PTSD appeared no 
worse than described in 1998.  He had an identified stressor, 
recurring thoughts, and dreams with some distress.  The 
veteran showed avoidance of people and places and a decreased 
interest in things.  There was flattening of affect.  The 
veteran was able to discuss the war.  He did have arousal 
symptoms.  The examiner believed that it was at least likely 
as not that the veteran's depression was secondary to PTSD.  
The examiner concluded that the veteran's PTSD interfered to 
some extent with work, but the main reason for the veteran's 
not working was attributable to his back problems.

The examiner provided DSM-IV (American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)) Axis I diagnoses of PSTD with 
secondary depression to the PTSD and an Axis III diagnosis of 
diabetes mellitus.  The examiner assigned a GAF score of 60, 
which was noted to represent no significant change from the 
last examination. 

A February 2003 letter from Dr. S. revealed that the veteran 
had non-insulin dependent diabetes with a history of diabetic 
neuropathy.  Dr. S. indicated that the veteran was examined 
that day and noted that he had a history of numbness, 
tingling, and a burning sensation along with pins-and-needles 
sensation in both feet for he prior two years and the veteran 
stated that such was gradually increasing.  The veteran was 
tested with a Semmes-Weinstein monofilament and it showed 
definite loss of peripheral sensation noted bilateral foot, 
especially at the distal aspect of the toes 1, 3, and 5 on 
both feet.  The veteran also had bilateral cavus foot, which 
was known for neurological complications.  

III.  Initial Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for the veteran's service-connected PTSD.  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  The veteran contends that he is unable to 
work due to his PTSD symptomatology.  He reports that he has 
PTSD symptomatology of impaired impulse control, suicidal 
ideation, near continuous panic, spatial disorientation, 
exaggerated startled reflex, hypervigilance, intrusive 
thoughts, disassociated flashbacks, confusion about where he 
is, avoidance, a terrible loss of control, and a sleep 
disorder.  As such, the veteran claims that he is entitled to 
an initial rating in excess of 50 for his PTSD. 

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

After careful review of all the evidence of record and 
resolving all doubt in the favor of the veteran, the Board 
finds that the veteran is entitled to a 100 percent rating 
for the following periods: September 10, 1997, to January 20, 
1998; September 10, 1998, to September 1, 1999; and February 
2, 2000, to April 2, 2001.  However, for the remaining time 
periods, the Board finds that the veteran is not entitled to 
an initial disability rating in excess of 50 percent because 
his PTSD symptoms do not more nearly approximate those 
required for a 70 or 100 percent rating than those required 
for a 50 percent rating.  Such staged ratings have been 
assigned in accordance with Fenderson, supra. 




A.	September 10, 1997, to January 20, 1998

During this time period, the Board finds that the veteran's 
PTSD, manifested by a depressed affect, slightly impaired 
memory and concentration, visual and olfactory flashbacks 
with a total loss of consciousness of the surrounding 
environment, depression, anxiety, difficulty falling and 
staying asleep, difficulty concentrating, hypervigilance, 
exaggerated startle response, persistent reexperiencing via 
intrusive memories and nightmares, persistent avoidance, and 
increased arousal, renders him unable to maintain meaningful 
relationships and unable to sustain gainful employment.  

The Board specifically notes that the veteran's readjustment-
counseling therapist at the East St. Louis Vet Center 
indicated in October 1997 that the veteran's attitude and 
behavior were so adversely affected by his PTSD symptoms that 
he remained in total isolation in his community, having no 
contact with anyone other than his wife, children, and other 
veterans in group counseling and the Vietnam Veterans of 
America.  He further indicated that the veteran was unable to 
work around people because he had a distorted perception of 
reality and had totally incapacitating psycho-neurotic 
symptoms that resulted in repudiation of reality with almost 
all daily activities.  The therapist concluded that the 
veteran was unable to obtain or retain employment. 

Therefore, in the absence of evidence to the contrary and 
resolving all doubt in the favor of the veteran, the Board 
finds that the veteran's severe PTSD symptomatology rendered 
him unemployable for the period from September 10, 1997, to 
January 20, 1998.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 
and 4.130, Diagnostic Code 9411.

B.	January 21, 1998, to September 9, 1998

For this time period, the Board finds that the veteran's PTSD 
is manifested by nightmares, flashbacks, poor sleep, 
hyperstartle response, hypervigilance, appropriate impulse 
control, occasional suicidal thoughts, clear speech with slow 
to normal rate and normal volume, quality, and rhythm, sad 
and depressed mood, affect appropriate to content, but 
somewhat flat, intact memory, normal concentration, and good 
judgment and insight, without evidence of hallucinations, 
delusions, present suicidal or homicidal ideation, psychotic 
thought content or process, perceptual distortions, or 
cognitive deficits, or, symptoms otherwise more nearly 
approximating a 70 or 100 percent disability rating.

Specifically, the January 21, 1998 VA Social Survey revealed 
that the veteran had most recently held a job for nine years, 
but was laid off as a result of a back disability.  Moreover, 
at the March 1998 VA examination, the examiner noted that the 
veteran was probably more socially than industrially impaired 
by his PTSD and that the veteran's inability to work may have 
had more to do with his back injury than his PTSD.  The 
examiner stated that the fact remained that the veteran was 
industrially impaired, but such could not all be attributed 
to his PTSD since he worked steadily for ten years for the 
same company until his back problems surfaced.  The examiner 
stated that, without the back problems, the veteran had a GAF 
score of 60, which accounted for 10 percent of his industrial 
impairment and 50 percent of his social impairment.  The 
examiner gave an Axis I diagnosis of PTSD, continuous, and 
assigned a GAF score of 50 for the past year and a current 
GAF score of 60.

Under the DSM-IV, a GAF score between 41 and 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score between 51and 60 
indicates moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g. few friends, conflicts with peers or coworkers).  The 
Board observes that for majority of the prior year, during 
which time the March 1998 VA examiner indicated that a GAF 
score of 50 was appropriate, the veteran has been assigned a 
100 percent disability rating for his severe symptomatology 
rendering him unemployable.  However, at the March 1998 VA 
examination, the veteran exhibited PTSD symptomatology 
consistent with a 50 percent evaluation and the current GAF 
score of 60 is indicative of such moderate symptoms.

Additionally, the April 1998 mental status/psychological 
examination conducted in connection with the veteran's claim 
for SSA disability benefits revealed the veteran last worked 
in September 1996 as a machinist and stopped working because 
he could not lift more than 25 pounds.  It was further noted 
that the veteran's activities around the house were limited 
due to his back pain.  Moreover, such records reflected that 
there were no anxiety-related symptoms resulting in the 
complete inability to function independently outside the area 
of the veteran's home.

As noted previously, a 70 percent rating is appropriate when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The Board finds that 
the evidence does not show such deficiencies in most areas 
during this time period.  In regard to impaired impulse 
control (such as unprovoked irritability with periods of 
violence), it is noted that the veteran self-reported a 
history of violence and aggression; however, the March 1998 
mental status examination revealed that the veteran's impulse 
control was appropriate.  The Board also observes that the 
veteran has reported occasional thoughts of suicide in April 
1998, but did not have a plan.  There is also no evidence of 
obsessional rituals that interfere with routine activities 
and the veteran's speech has never been described as 
illogical, obscure, or irrelevant.  He has not been shown to 
have near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively.  There is also no objective evidence of spatial 
disorientation or neglect of personal appearance and hygiene.  

The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's PTSD is 
productive of total social or industrial impairment, 
warranting an evaluation of 100 percent.  The medical 
evidence does not show total social withdrawal, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  Here the Board again notes that 
the evidence fails to demonstrate that the veteran is 
unemployable due solely to PTSD symptomatology.  As such, the 
veteran is not entitled to a 100 percent disability rating 
for his PTSD during this time period.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 50 percent for service-connected PTSD from 
January 21, 1998, to September 9, 1998, that doctrine is not 
applicable during such time period.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

C.	September 10, 1998, to September 1, 1999

For this time period, the Board finds that the veteran's 
PTSD, manifested by monthly flashbacks, daily intrusive 
trauma thoughts, trauma-related nightmares, avoidance 
behaviors, emotional numbing, poor sleep, poor concentration, 
difficulty managing anger, chronic feelings of guilt, 
feelings of anxiety and depression, thoughts of suicide, 
hypervigilance, exaggerated startle response, considerable 
memory loss, and diminished efficiency, without thoughts of 
homicide or hallucinations, renders him unemployable. 

Specifically, VA treatment records from the veteran's 
residential PTSD program September 10, 1998, to October 16, 
1998, show that the veteran had major impairments in many 
areas of his life that include his inability to work, his 
poor community relationships, his difficult family 
relationships, and his mood.  He was felt to be severely 
impaired, both socially and industrially, as the result of 
PTSD.  Also, lay statements submitted by the veteran's friend 
and step-daughter, as well as his January 1999 testimony 
before a Hearing Officer at the RO, further support the 
veteran's contention that his PTSD symptomatology during such 
time period was of such a severity so as to render him 
unemployable.  The Board also notes that a May 1999 letter 
from the East St. Louis Vet Center reflects that the veteran 
continued to isolate in his community, was unable to maintain 
employment, and his relationship with his wife was strained.  

Additionally, when the veteran was a resident at a PTSD 
rehabilitation program, it was noted that his GAF score at 
admission and discharge was 37.  Also, in May 1999, the 
veteran was given a score of 35 for the past year and a 30 at 
the present time.  Under the DSM-IV, a GAF score between 21 
and 30 is assigned where behavior is considerably influenced 
by delusions or hallucinations or there is serious impairment 
in communication or judgment (e.g., sometimes incoherent, 
acts grossly inappropriately, suicidal preoccupation) or 
inability to function in almost all areas (e.g., stays in bed 
all day, no job, home or friends).  A GAF score between 31 
and 40 is assigned where there is some impairment in reality 
testing of communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  As the veteran demonstrated severe 
symptoms of PTSD which were consistent with his assigned GAF 
scores during this time period, the Board finds that such 
rendered him unemployable. 

Therefore, in the absence of evidence to the contrary and 
resolving all doubt in the favor of the veteran, the Board 
finds that the veteran's severe PTSD symptomatology rendered 
him unemployable for the period from September 10, 1998, to 
September 1, 1999.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.3, and 4.130, Diagnostic Code 9411.

D.	September 2, 1999, to February 1, 2000

For this time period, the Board finds that the veteran's PTSD 
is manifested by difficulty sleeping and nightmares, without 
evidence of symptoms otherwise more nearly approximating a 70 
or 100 percent disability rating.  

During this time period, there are only a handful of VA 
treatment records speaking to the veteran's PTSD 
symptomatology.  Such only note difficulty sleeping and 
nightmares.  There is no evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or an inability to establish and maintain effective 
relationships.  As such, during this time period, the veteran 
is not entitled to an initial rating of 70 percent.  

The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's PTSD is 
productive of total social or industrial impairment, 
warranting an evaluation of 100 percent.  The medical 
evidence does not show total social withdrawal, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  The evidence fails to 
demonstrate that the veteran is unemployable due solely to 
PTSD symptomatology.  As such, the veteran is not entitled to 
a 100 percent disability rating for his PTSD during this time 
period.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 50 percent for service-connected PTSD from 
September 2, 1999, to February 1, 2000, that doctrine is not 
applicable during such time period.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7. 

E.	February 2, 2000, to April 2, 2001

For this time period, the Board finds that the veteran's 
PTSD, manifested by poor impulse control, suicidal ideation, 
near continuous panic, spatial disorientation, exaggerated 
startle reflex, hypervigilance, intrusive thoughts, 
confusion, avoidance, loss of control, decreased personal 
hygiene, flashbacks, nightmares, trouble sleeping, trouble 
with concentration, mood swings, memory problems, anxiety, 
palpitations, shortness of breath, and depression, renders 
him unemployable.

Specifically, in February 2000, the veteran's treating VA 
physician indicated that the veteran was unable to sustain 
gainful employment at the present time.  Also, at his 
February 2000 RO hearing, the veteran and his wife testified 
that he had difficulty finding employment as a result of his 
PTSD.  Moreover, in December 2000, Dr. L. indicated that the 
veteran had severe, significant, and enduring PTSD and was 70 
percent disabled, unemployable, and unable to assist in any 
employment training.  In a February 2001 letter, Dr. L. 
stated that the veteran was unable to work or seek any type 
of work rehabilitation.  Dr. L. further indicated that even 
if the veteran had no other disabilities, to include his back 
disorder, his PTSD would prevent him from any type of work or 
work rehabilitation and such alone rendered him 100 percent 
disabled.  

In December 2000, Dr. L. assigned a GAF score of 45.  A GAF 
score between 41 and 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Such GAF score is indicative of the 
veteran's severe PTSD symptomatology, as discussed above.

Therefore, in the absence of evidence to the contrary and 
resolving all doubt in the favor of the veteran, the Board 
finds that the veteran's severe PTSD symptomatology rendered 
him unemployable for the period from February 2, 2000, to 
April 2, 2001.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 
and 4.130, Diagnostic Code 9411.

F.	April 3, 2001, to the Present

Beginning April 3, 2001, the Board finds that the veteran's 
PTSD is manifested by difficulty sleeping, isolation, short 
temper, nightmares, night sweats, flashbacks, hyperstartle 
response, logical, coherent, and not tangential or 
circumstantial thought, well-modulated voice, flat affect, 
depressed mood, anxiety, good judgment, avoidance of people 
and places, and a decreased interest in things, without 
evidence of hallucinations, delusions, psychosis, suicidal or 
homicidal thoughts, or organic brain syndrome, or, symptoms 
otherwise more nearly approximating a 70 or 100 percent 
disability rating.   


Specifically, as of April 3, 2001, the evidence of record 
demonstrates that the veteran became more active in his life.  
He went to the inaugural ball in Washington, D.C., and was 
running for the board of Vietnam Veterans of America.  Also, 
in September 2001, it was noted that the veteran was 
politically active in veterans' issues and had orchestrated 
an upcoming reunion.  At the veteran's December 2002 VA 
examination, it was noted that he had a stable marriage and 
was capable of showing affection to his family.  
Additionally, the examiner assigned a GAF score of 60, which 
indicates moderate, as opposed to severe, symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or 
coworkers).  Therefore, the veteran's disability picture, 
beginning April 3, 2001, approximates no more than moderate 
social and industrial impairment and he is not entitled to an 
initial rating in excess of 50 beginning such date.

The Board notes that, in November 2001, the veteran's wife 
had indicated that he was less responsive and, at times, was 
lost in his private world.  Also, at his December 2002 VA 
examination, the veteran reported that he had a short temper 
and that he would "go into a fog" when he recalled his 
combat experiences.  However, there is no evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  As such, during this time 
period, the veteran is not entitled to an initial rating of 
70 percent.  

The Board further emphasizes that the evidence of record does 
not support the conclusion that the veteran's PTSD is 
productive of total social or industrial impairment, 
warranting an evaluation of 100 percent.  The medical 
evidence does not show total social withdrawal, gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, or memory loss for names of close relatives, 
own occupation, or own name.  The evidence fails to 
demonstrate that the veteran is unemployable due solely to 
PTSD symptomatology.  In this regard, the Board notes that 
the December 2002 VA examiner concluded that the veteran's 
PTSD interfered to some extent with work, but the main reason 
for the veteran's not working was attributable to his back 
problems.  As such, the veteran is not entitled to a 100 
percent disability rating for his PTSD beginning April 3, 
2001.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 50 percent for service-connected PTSD beginning 
April 3, 2001, that doctrine is not applicable during such 
time period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

G.	Extra-Schedular Consideration

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating is warranted if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1) (2006).  The record shows that the veteran was 
hospitalized from September 10, 1998, to October 16, 1998 for 
an in-patient PTSD program and that he was assigned a 
temporary total evaluation from September 10, 1998, to 
October 31, 1998, in contemplation of hospitalization for a 
service-connected disability in excess of 21 days, pursuant 
to 38 C.F.R. § 4.29.  Additionally, the Board herein has 
assigned a 100 percent schedular rating for the veteran's 
PTSD for the following periods: September 10, 1997, to 
January 20, 1998; September 10, 1998, to September 1, 1999; 
and February 2, 2000, to April 2, 2001.  However, for the 
remaining periods, the record does not reflect that the 
veteran's PTSD is such that its manifestations cannot be 
properly evaluated under the regular rating criteria.  As 
such, the medical evidence shows that the objective 
manifestations of the veteran's disability appear to be 
consistent with those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the veteran's service-connected 
PTSD would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.

IV.  TDIU Rating

The veteran claims that his service-connected disabilities of 
PTSD and diabetes mellitus render him unemployable.  A total 
disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2006).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, at 
the RO level, rating boards are to submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard announced by the United States Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the veteran is service-connected for PTSD, 
currently evaluated as 50 percent disabling, and diabetes 
mellitus, evaluated as 20 percent disabling.  Thus, his 
combined disability evaluation, under 38 C.F.R. § 4.25, is 
currently 60 percent.

As indicated in the prior section, the veteran has been 
granted a 100 percent disability rating for his PTSD for the 
periods from September 10, 1997, to January 20, 1998; 
September 10, 1998, to September 1, 1999; and February 2, 
2000, to April 2, 2001.  See 38 C.F.R. §4.71a, Diagnostic 
Code 9411.  For these periods, his claim of entitlement to a 
TDIU rating is rendered moot.  However, the veteran currently 
has a 50 percent evaluation for his PTSD.  Regarding the 
veteran's diabetes mellitus, currently rated 20 percent, 
under 38 C.F.R. §4.119, Diagnostic Code 7913 (2006), the 
record reflects that the veteran has noninsulin-dependent 
diabetes mellitus, which is well managed with no restriction 
of activities.  The veteran's diabetes mellitus is managed by 
diet and an oral hypoglycemic medicine and there is no 
evidence of hospitalizations as a result of the veteran's 
diabetes mellitus.  The question is whether the veteran is 
unemployable as a result of his service-connected 
disabilities. 

At the RO level, the rating board considered whether the 
veteran's case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The RO concluded that the veteran was not 
unemployable by reason of his service-connected disabilities 
and that such submission was not warranted.  After review of 
the relevant evidence, further discussed herein below, the 
Board agrees.

According to the veteran's Application for Increased 
Compensation Based on Unemployability received in January 
1999, he indicated that his PTSD precluded him from securing 
or following any substantially gainful occupation.  On his 
application, the veteran reported that he completed three 
years of college and was additionally trained in hydraulics 
and computers in December 1981.  He also stated that he last 
worked for Design Trend as a machinist from 1987 to 1997.  
The veteran indicated that he became too disabled to work in 
June 1997.  He also stated that he did left his last job 
because of his PTSD, but did not provide any facts 
surrounding the circumstances, and that he had not tried to 
obtain employment since he became too disabled to work.  The 
veteran's January 1998 VA Social Survey indicated that the 
veteran had held several short term jobs since leaving the 
military.  He had most recently worked for the Design Trim 
Company for nine years and was laid off for a back 
disability.  

As indicated in the previous section, for the periods where 
the veteran was not granted a 100 percent schedular rating, 
the medical evidence of record reflects that the veteran is 
unable to work due to his nonservice-connected back 
disability, as opposed to service-connected PTSD.  The 
evidence shows that he left his last job because of being 
unable to lift more than 25 pounds.  Moreover, the November 
2002 VA examiner stated that, from a medical standpoint, 
there was no reason that the veteran would not be able to 
hold down a full-time position either in a combination 
sitting and/or standing position.  The examiner noted that 
the veteran had reported that he was able to walk "miles and 
miles" around Silver Dollar City, rake huge piles of leaves, 
and climb up and down a mountain on his property.  As such, 
the examiner opined that the veteran would be able to walk 
around most facilities and work a job for a normal tour of 
duty.  The examiner concluded that the veteran's diabetes was 
by no means disabling to him at that point in time.  
Therefore, the veteran's service-connected disabilities of 
PTSD and diabetes mellitus are not shown by the competent 
evidence to render him unemployable. 

Based on the foregoing, the Board concludes that the criteria 
for a TDIU rating have not been met.  The evidence is not in 
relative equipoise so as to afford the veteran the benefit of 
the doubt; rather, the preponderance of the evidence is 
against the claim and entitlement to a TDIU rating is not 
established.


ORDER

An initial rating of 100 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits, for the period from September 10, 1997, to January 
20, 1998.  

An initial rating in excess of 50 percent for PTSD is denied 
for the period from January 21, 1998, to September 9, 1998.

An initial rating of 100 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits, for the period from September 10, 1998, to 
September 1, 1999.

An initial rating in excess of 50 percent for PTSD is denied 
for the period from September 2, 1999, to February 1, 2000.

An initial rating of 100 percent for PTSD is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits, for the period from February 2, 2000, to April 2, 
2001.  

An initial rating in excess of 50 percent for PTSD is denied 
beginning April 3, 2001.

A TDIU rating is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


